COLE, Judge,
concurring.
The burden of proof and the standard of appellate review in cases involving preliminary injunctions can be distinguished from those involved in ordinary proceedings. A preliminary injunction is interlocutory in nature and designed to preserve the existing status quo pending final determination of the matter. Picard v. Choplin, 306 So.2d 918 (La.App. 3rd Cir. 1975); Gulf Toy House, Inc. v. Bertrand, 306 So.2d 361 (La.App. 3rd Cir. 1975). The issuance of a preliminary injunction does not require full proof by a preponderance of the evidence (as does the issuance of a permanent injunction); but may be issued through summary proceedings, on proof which presents a pri-*1209ma facie case. Nomey v. State, Department of Highways, 325 So.2d 732 (La.App. 2nd Cir. 1976); Picard v. Choplin, supra.
The trial judge is given much discretion and latitude in determining whether to grant or refuse a preliminary injunction. On review his decision should not be disturbed except upon a showing of a clear abuse of his discretion. Picard v. Choplin, supra.
In the instant ease, after considering the proof offered by the plaintiff in support of the issuance of the preliminary injunction, the trial judge’s issuance of the preliminary injunction is well within the discretion accorded him.